PD-0796-15
                                            IN    THE
                                                                        p"£(i    e,VED IN ipX-T
                               COURT OF CRIMINAL APPEALS &j$ft®PGftlftAINALAPPEAIJ
                                     AUSTIN, TEXAS
                                                                OCT 05 2015

THE     STATE   OF   TEXAS
                                                           COA    NO.   02-14-00043-CR
VS. ,                                                      PD-0796-15
                                                           TRIAL COURT          NO.   1276053D
JOHNATHAN       LEWIS   HELM



                             MOTION   FOR   EXTENSION      OF    TIME
                         TO    FILE   MOTION     FOR    REHEARING   ON
                        PETITION      FOR   DISCRETIONARY        REVIEW


TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:


        COMES NOW, JOHNATHAN LEWIS HELM, Petitioner, and files this motion for an

extension of thirty (30) days in which to file the Motion for Rehearing on the

Petition for Discretionary Review. In support of this motioRrtlP£titiohertJsh^ws
the Court the following:
                                                                         ^OORT OF CRIMINAL APPEALS
                                                                                  OCT 08 2815
                                                 i.

                                                                                Abel Acosta, Clerk
        The Petitioner was sentenced on this cause on January 15, 2014 to a term

of twenty (20) years in the Institutional Division of the Texas Department of

Criminal Justice..Petitioner filed his brief in the Court of Appeals on

June 17, 2014. The case was submitted to the Court of Appeals, without oral

argument, on October 31, 2014. The Court of Appeals affirmed Appellant's

conviction on June 4, 2015- Petitioner filed his Petition for Discretionary

Review on June 29, 2015. The Court of Criminal" Appeals "affirmed"Appellantrs

conviction on September 16, 2015. Petitioner is currently incarcerated.

                                               II.



        This is Appellant's first request for an extension of time to file his

Motion for Rehearing on his Petition for Discretionary Review.




            October 9, 2015
                                      III.



     The deadline for filing this Motion for Rehearing in this cause is October

1, 2015. The Appellant has not requested any extensions prior to this request-

                                      IV.



     Appellant's request for extension is based on the following facts:

Appellant's Petition for Discretionary Review was refused on September 16, 2015.

Appellant did not receive the Court of Criminal Appeals' affirmation until

September 28, 2015 via correspondence from Appellant's attorney, William H.

"Bill" Ray. Attached as an exhibit of evidence to when Appellant received

the Court of Criminal-Appeals' response to his Petition for Discretionary '•

Review is the letter received from Appellant's attorney.



    WHEREFORE, PREMISES CONSIDERED, Appellant prays this Honorable Court of

Criminal Appeals grant this motion and extend the deadline for filing the

Motion for Rehearing to October 31, 2015.



                                             Respectfully submitted,




                                             Johnathan Lewis Helm,   #01900811
                                             Appellant, Pro Se
                                             L.V. Hightower Unit
                                             902 FM 686
                                             Dayton, Texas 77535-2299
                   WILLIAM H. "BILL" RAY, P.C.
                         ATTORNEY AT LAW
                      512 MAIN STREET, STE. 308
                     FORT WORTH, TEXAS 76102
(817)698-9090                                        FAX (817)698-9092

September 23, 2015

Mr. Johnathan Helm, TDCJ Number 1900811
Hightower Unit
902 FM 686
Dayton, TX 77535

Dear Mr. Helm,

      I am in receipt of an email from the Court of Criminal Appeals denying
discretionary review in your case. It is enclosed.
      This concludes my representation in this matter. There are possibly other
avenues that you may proceed with, such as an 11.07 Application for Writ of
Habeas Corpus, however, that matter and all others are not within the scope of my
employment. In the event you choose to pursue such a matter, be advised that
there are time limitations which must be complied with.
       I wish you good luck.
      Thank you.




                                         H . "Bill" Ray